                                                                           Page 1 of 2

            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

MICHAEL C. WENK,
FDOC No. D52128,
    Plaintiff,

vs.                                          Case No.: 3:19cv3371/RV/EMT

LIEUTENANT D. DICE, et al.,
     Defendants.
____________________________/

                                    ORDER

      This cause comes on for consideration upon the chief magistrate judge’s Report

and Recommendation dated September 10, 2019 (ECF No. 4). Plaintiff has have been

furnished a copy of the Report and Recommendation and has been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined that the

Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The chief magistrate judge’s Report and Recommendation (ECF No. 4)

is adopted and incorporated by reference in this order.

             2.    Plaintiff’s motion to proceed in forma pauperis (ECF No. 2) is
                                                                          Page 2 of 2

DENIED; and

       3.      This case is DISMISSED, pursuant to 28 U.S.C. § 1915(g), without

prejudice to Plaintiff’s initiating a new cause of action accompanied by payment of

the $400.00 filing fee in its entirety.

       DONE AND ORDERED this 10th day of October, 2019.


                                  /s/ Roger Vinson
                                  ROGER VINSON
                                  SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:19cv3371/RV/EMT
